USCA11 Case: 20-14573      Date Filed: 12/22/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14573
                   Non-Argument Calendar
                   ____________________

JERLARD DEREK REMBERT,
                                              Plaintiff-Appellant,
versus
ATTORNEY GENERAL, STATE OF FLORIDA,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cv-01577-VMC-AAS
                   ____________________
USCA11 Case: 20-14573         Date Filed: 12/22/2021    Page: 2 of 4




2                      Opinion of the Court                 20-14573


Before JILL PRYOR, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Jerlard Rembert appeals from the district court’s
order dismissing his complaint alleging violations of his Eighth and
Fourteenth Amendment rights under 42 U.S.C. § 1983, for failing
to properly serve the Florida Attorney General. Rembert argues
that he abided by Federal Rule of Civil Procedure 4(j)(2)(B) because
he sent two copies of his notice of lawsuit, waiver of summons, and
the complaint by certified mail and served by special process server,
to Florida Attorney General Ashley Moody. Rembert further ar-
gues that he sent one copy of the notice of lawsuit, waiver of sum-
mons, and the complaint to the assistant state attorney in Tampa,
Florida, which is where he filed his lawsuit. After reviewing the
record and reading the parties’ briefs, we affirm the district court’s
order of dismissal.
                                     I.
       We review for abuse of discretion a district court’s order dis-
missing without prejudice a plaintiff’s complaint for failure to
timely serve a defendant under Rule 4(m). Lepone-Dempsey v.
Carroll Cnty. Comm’rs, 476 F.3d 1277, 1280 (11th Cir. 2007). Under
the abuse-of-discretion standard, we will reverse only upon finding
that the district court made a clear error of judgment or applied the
wrong legal standard. Rance v. Rocksolid Granit USA, Inc., 583
F.3d 1284, 1286 (11th Cir. 2009). Generally, a dismissal without
USCA11 Case: 20-14573          Date Filed: 12/22/2021       Page: 3 of 4




20-14573                 Opinion of the Court                           3

prejudice does not constitute an abuse of discretion. See Dynes v.
Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983)
(holding that a dismissal without prejudice, even for a minor viola-
tion of a court order, was not an abuse of discretion). Absent some
plain prejudice other than having to re-file the lawsuit, such dismis-
sals should be allowed. Kotzen v. Levine, 678 F.2d 140, 140 (11th
Cir. 1982).
                                       II.
         Under Rule 4, a plaintiff must serve a summons and copy of
his complaint to each defendant within 90 days after the complaint
is filed. Fed. R. Civ. P. 4(c), 4(m). If service is not effectuated within
90 days, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.
Fed. R. Civ. P. 4(m). If the plaintiff shows good cause for the fail-
ure, the court must extend the time for service for an appropriate
period. Id.
        A state that is subject to suit may be served by delivering a
copy of the summons and complaint to its chief executive officer.
Fed. R. Civ. P. 4(j)(2)(A). Under Florida law, Florida’s chief execu-
tive officer is the governor. Fla. Const., art. IV, § 1(a). Moreover,
states subject to suit may be served by delivering a copy of the sum-
mons and complaint in the manner prescribed by the state’s law for
serving a summons upon a defendant. Fed. R. Civ. P. 4(j)(2)(B).
Under Florida law, process against the state must be served on the
state attorney or an assistant state attorney for the judicial circuit
USCA11 Case: 20-14573        Date Filed: 12/22/2021     Page: 4 of 4




4                      Opinion of the Court                20-14573

within which the action is brought, “and by sending two copies of
the process by registered or certified mail to the [Florida] Attorney
General.” Fla. Stat. Ann. § 48.121. Andrew Warren is the State
Attorney for the Thirteenth Judicial Circuit of Florida, which en-
compasses Tampa, Florida, and Ashley Moody is the current Flor-
ida Attorney General. Andrew H. Warren Office of the State At-
torney 13th Judicial Circuit, https://www.sao13th.com (last vis-
ited Dec. 13, 2021); Office of Attorney General Ashley Moody,
https://myfloridalegal.com (last visited Dec. 13, 2021).
                                    III.
        The record here demonstrates that the district court did not
abuse its discretion when it dismissed without prejudice Rembert’s
§ 1983 claim for failure to timely serve process on the state. The
district court extended twice the deadline for Rembert to perfect
service and entered three detailed orders informing Rembert why
his previous attempts at service were deficient. The district court
also comprehensively explained to Rembert the proper way to ef-
fectuate service on the State of Florida. Although the district court
gave Rembert explicit instructions on how to properly effect ser-
vice on the state and extended Rembert’s deadline twice, Rembert
failed to comply with the rules regarding service on the state. Ac-
cordingly, for the aforementioned reasons, we affirm the district
court’s order dismissing Rembert’s complaint.
      AFFIRMED.